Title: To Thomas Jefferson from Thomas Mann Randolph, 4 October 1806
From: Randolph, Thomas Mann
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Edgehill October 4. 06
                        
                        Martha has had a severe attack of her Rheumatic complaint in the face since you left us & kept her bed
                            without tasting food nearly one day with it. She is free from it
                            this morning entirely and well in every respect. For this reason the family has not yet come [over] here.
                        John is about & not likely to relapse. He has taken some bark, as much as appears to be necessary. He
                            is so thin & weak that he had better remain to recover, even if that Should take 7 or 8 days, before he sets out.
                        Colo. Van Ness got only 43½ Dollars from the following accident. Wormley returned before I did &
                            delivered money without a note to Martha who put it into her work-bag where it remained several hours before she gave it
                            to me. I put the little parcel into my Waistcoat pocket which remained on me till night, when on examining previous to
                            the delivery to Colo. V. N. I found 4 Guineas & one half [Johanes], one five Dollar note & 8/7½ in Silver, with a memo.
                            signed G. Spear stating: Gold 13£.1.4. & amt 14£.19.11½. Upon
                            weighing the pieces with as much accuracy as possible with only two grain-weights, a 6 & a 12, I found three of the Guineas
                            a trifle over, one a trifle under proper weight, & the other piece 7 [jwt:] 11 [gr.] of good weight, perhaps a grain over, which
                            I could not ascertain. I could only add two pieces of my own which weighed in the same manner made up a sum of 43½$ for
                            Colo. V. N. which was deliverd with a suitable apology as from your Chartlle. correspondent. G. Speir says he borrowed the money from Ertis who went with him to [W:nson] Rollie by whom it was weighed and in whose calculation
                            on a slip of paper is still in his possession. Besides that Ertis will swear there were two
                            additional half [gns.] not delivered by Wormley allthough given to
                            him by his, G. Speirs, own hand. This detail it was proper to give you. I have no suspicion of Wormley myself & cannot
                            help thinking but for the impossibility of two half [gns.] making
                            up a sum under eight pounds, thirteen pounds one & four, as stated, should not indeed hezitate to conclude that one of the maids
                            has been the thief and Mrs. R. in particular the loser, for a Ladies
                            work bag is not attached to her person & she had company that day, Mrs. N. Lewis & another Lady in addition to the two
                            left by you, which made her move about. The weather has been so fine
                            that ¾ths. of the tobacco crop, such in point of size as the drought would permit is allready safe. 
                  With much Sincere
                            affection yr. &c
                        
                            Th M Randolph
                            
                        
                    